Citation Nr: 1743300	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  12-29 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 20 percent prior to February 23, 2016, and in excess of 40 percent therefrom, for a low back condition, degenerative arthritis of the spine and intervertebral disc syndrome (IVDS).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2013, the Veteran testified at a Decision Review Officer (DRO) hearing.  A copy of the transcript of that hearing has been associated with the claims file. 

In a February 2015 decision, the Board denied the Veteran's claim for an increased rating for lumbar spine disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  By an Order dated in December 2015, the Court granted a Joint Motion for Remand (JMR) vacating the Board's February 2015 decision on the basis that September 2011 (noted as February 2011 in the JMR) and February 2013 VA examination reports were inadequate.  The Court noted that during the February 2011 examination the Veteran reported functional impairment due to flare-ups, including pain, weakness and limitation of motion (LOM); however, the examiner did not portray functional loss during flare-ups in terms of additional degree of loss of range of motion (ROM).  Additionally, the Court noted that the February 2013 examiner found functional loss and/or functional impairment in the form of less movement than normal, pain on movement, instability of station, disturbance of locomotion and interference with sitting, standing and weight bearing.  However, the February 2013 examiner did not provide any information regarding degree of additional LOM.  Accordingly, both the February 2011 and 2013 VA examination reports were found inadequate.

During the pendency of the appeal, a March 2016 rating decision granted an increased 40 percent evaluation, effective February 23, 2016.  As this rating is not the maximum allowable, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In July 2016, the Board remanded this case and instructed the Agency of Original Jurisdiction (AOJ) to obtain a new VA lumbar spine examination.  Additionally, the AOJ was instructed to obtain updated treatment records from the Veteran's private medical provider.  The Board notes that the requested examination was obtained in November 2016 and has been associated with the claims file.  Additionally, the updated private treatment records have been associated with the claims file.  Accordingly, after reviewing the actions of the AOJ, the Board finds there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. During the entire period on appeal, the competent medical evidence of record shows the Veteran's lumbar spine disability was limited by forward flexion to 30 degrees or less.

2. The Veteran's lumbar spine disability has not been manifested by ankylosis or intervertebral disc syndrome (IVDS) with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.


CONCLUSIONS OF LAW

1. The criteria for a 40 percent, but no higher, rating, prior to February 23, 2016, for lumbar spine disability have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Codes (DCs) 5003, 5242, 5243 (2016).

2. The criteria for a rating in excess of 40 percent, as of February 23, 2016, for lumbar spine disability have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, DCs 5003, 5242, 5243 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA provided the Veteran with 38 U.S.C.A. § 5103(a)-compliant notices in August and November 2011, and June 2012. 

As noted above, the Veteran underwent VA examinations in September 2011 and February 2013 to determine the current severity of his lumbar spine disability.  In a December 2015 JMR, the Court found those examination reports inadequate, and remanded the matter.  Thereafter, in February 2016 the Board remanded the case for a new VA examination which was obtained that same month.  In a July 2016 decision, the Board found the February 2016 VA examination inadequate as the examiner did not provide the degree at which pain began during ROM testing.  Thus, the Board again remanded the matter to obtain another VA examination.  Additionally, the Board found that a new VA examination was necessary to determine whether the Veteran had radiculopathy due to his lumbar spine disability.  Lastly, the Board remanded this matter to provide the Veteran another opportunity to provide evidence to support his assertion that his lumbar spine disability was manifested by IVDS requiring at least six weeks of prescribed bed rest during the past 12 months.

In November 2016, the Veteran was provided another VA examination which included a finding regarding radiculopathy and IVDS.  Additionally, with regard to LOM, the examiner noted that the Veteran was in severe pain with muscle spasm during all attempted ROM testing.  While the examiner was able to provide initial ROM measurements, the examiner was unable to provide additional LOM findings without resorting to mere speculation.  Given the favorable disposition of the Veteran's claim, and in consideration that the Veteran is currently in receipt of the highest available rating based on LOM under the General Rating Formula for Diseases and Injuries of the Spine, the Board finds no useful purpose would be served in a further remand to determine any additional LOM.  As such, after a review of the examination report, and for reasons cited below, the Board finds the November 2016 VA examination adequate to adjudicate the claim on appeal.

Accordingly, the record shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examination of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Staged ratings are appropriate for an increase rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When rating musculoskeletal disabilities on the basis of limited motion of a joint, VA must consider functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination.  38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 and 4.45 are to be considered only in conjunction with diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).  Where functional loss is alleged due to pain upon motion, the function of the musculoskeletal system and movements of joints must still be analyzed.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The regulations preclude the assignment of separate ratings for the same manifestations under different diagnoses.  The critical element is that none of the symptomatology for any of the conditions is duplicative of or overlapping with symptomatology of the other conditions.  38 C.F.R. § 4.14 (2016); Esteban v. Brown, 6 Vet. App. 259 (1995).

Lumbar Spine Disability

Schedular ratings for disabilities of the spine are provided by application of the General Rating Formula for Diseases or Injuries of the Spine or by application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a (2016).  The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area affected by residuals of injury or disease.  38 C.F.R. § 4.71a (2016). 

Under the General Rating Formula for Diseases or Injuries of the Spine, the diagnostic code criteria pertinent to lumbar spine disabilities provides that a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2016). 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2016). 

Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (5) (2016).

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (1) (2016). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral extension are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (2) (2016).

Round each range of motion measurement to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (4) (2016).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent rating is assigned where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 20 percent rating is assigned where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2016).  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a; Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2016).

The RO has rated the Veteran's lumbar spine disability under DC 5003-5242 prior to February 23, 2016, and DC 5243 thereafter.  Other disabilities of the lumbar spine are also rated using the General Formula or Intervertebral Disc Formula, so the rating criteria are the same.  DC 5003 also provides ratings for arthritis and directs the rater to first determine if a rating is warranted under the criteria for LOM and provides that if the amount of LOM is non-compensable under the criteria for the affected joint then the minimum rating for the affected joint is to be assigned.  38 C.F.R. § 4.71a, DC 5003 (2016).  A rating under DC 5003 cannot be combined with a rating based on LOM.  Therefore, no higher or separate rating is warranted pursuant to DC 5003. 

The Veteran initially underwent a VA examination in September 2011.  During that examination, the Veteran reported being able to walk 50 feet in a span of 5 minutes.  He also reported falls due to his lumbar spine disability.  Other symptoms reported included stiffness, fatigue, spasms, decreased motion, paresthesia, and weakness of the spine, leg and foot.  No bowel or bladder problems were reported.  Pain was reportedly exacerbated by physical activity and relieved by rest and medication.  The Veteran also reported flare-ups during which he was unable to lift things and had pain with prolonged standing.  Upon examination, the Veteran's lumbar spine disability was manifested by flexion to 60 degrees with pain noted at 20 degrees, extension to 10 degrees with pain noted at 5 degrees, bilateral lateral flexion to 10 degrees with pain noted at 5 degrees, and bilateral lateral rotation to 10 degrees with pain noted at 5 degrees.  Repetitive use testing elicited the same results.  No additional degree of limitation was found.  The examiner noted that joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  No guarding or muscle spasm was found.  Lastly, the examiner found that the thoracolumbar spine was not manifested by ankylosis.  

During a January 2013 DRO hearing, the Veteran testified that his condition was worse than reported in the September 2011 examination report, including being unable to lift anything heavy, and that he could not bend in the morning when he got out of bed or when he got out of a car.

The Veteran underwent another VA examination in February 2013.  During this examination the Veteran's lumbar spine disability was manifested by forward flexion to 50 degrees with painful motion beginning at 30 degrees, extension to 20 degrees with painful motion beginning at 20 degrees, right lateral flexion to 20 degrees with painful motion beginning at 20 degrees, left lateral flexion to 10 degrees with painful motion beginning at 10 degrees, right lateral rotation to 15 degrees with painful motion beginning at 15 degrees, and left lateral rotation to 10 degrees with painful motion beginning at 10 degrees.  Repetitive use testing provided the same results.  The examiner found functional loss and functional impairment due to less movement than normal, pain on movement, instability of station, disturbance of locomotion and interference with sitting, standing and/or weight bearing.  No guarding or muscle spasm was noted.  Additionally, the Veteran's diagnosed IVDS was noted to require bed rest having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  Lastly, the examiner found that the Veteran's lumbar spine disability affected his ability to work due to an inability to stand or sit for long periods of time, limited bending and squatting.

At a February 2016 VA examination, the Veteran's lumbar spine disability was manifested by forward flexion to 30 degrees, extension to 50 degrees, right lateral flexion to 10 degrees, left lateral flexion to 14 degrees, right lateral rotation to 13 degrees, and left lateral rotation to 12 degrees.  All ROM testing caused pain.  Pain was noted upon examination but was not found to result in additional functional loss.  ROM following repetitive use testing was manifested by forward flexion to 28 degrees, extension to 8 degrees, right lateral flexion to 14 degrees, left lateral flexion to 12 degrees, right lateral rotation to 13 degrees, and left lateral rotation to 12 degrees.  No guarding or muscle spasm was noted.  Additional contributing factors included disturbance of locomotion.  No ankylosis was found.  The Veteran reported that his IVDS required bed rest having a total duration of at least 6 weeks during the past 12 months.  The examiner noted that there was no documentation to support the reported prescribed bed rest.  Additionally, the examiner did note that the Veteran reported being "advised several times" to rest in bed by his civilian doctor, and that the only activity allowed during that time was use of the bathroom.  The examiner found that the Veteran's lumbar spine disability impacted his ability to work due to difficulty bending, lifting, and putting on sock and shoes.  

The Veteran last underwent a VA examination in November 2016.  The lumbar spine disability was manifested by forward flexion between 40 to 55 degrees, extension to 40 degrees, bilateral lateral flexion to 0 degrees, and bilateral lateral flexion to 0 degrees.  The examiner noted that the Veteran had a 40 degree flexion posture.  The examiner also noted that the Veteran exhibited severe pain with muscle spasms during all ROM testing.  Due to the severity of the pain the Veteran was unable to perform repetitive use testing.  Despite a lack of repetitive use testing, the examiner noted that pain, weakness, fatigability and incoordination significantly limited functional ability with repeated use over a period of time.  Additionally, pain, fatigue, weakness, lack of endurance and incoordination were found to result in functional loss.  The Veteran reported flare-ups described as sharp shooting pain in the lower back.  The Veteran also reported functional loss due to an inability to bend over, stand or sit, and that he had to lay in a recliner.  The Veteran was also found to have tenderness and guarding that resulted in an abnormal gait or abnormal spine contour.  The lumbar spine disability was additionally noted to result in disturbance of locomotion, interference with sitting and interference with standing.  No ankylosis was found.  Regarding the Veteran's IVDS, the examiner noted that the Veteran reported episodes of bed rest having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  This was not supported by documentation.

The Board will first address the period on appeal prior to February 23, 2016.  After a review of the evidence of record, the Board finds that, prior to February 23, 2016, a rating of 40 percent is warranted.  

As noted above, in December 2015, the Court found the September 2011 and February 2013 VA examination reports inadequate to rate the Veteran's disability as neither VA examiner portrayed functional loss in terms of additional degree of loss of ROM or LOM.  Therefore, with regard to functional loss, the Board finds that the first competent evidence of record is the February 2016 VA examination report.  The February 2016 VA examiner found that the Veteran's lumbar spine disability was manifested by forward flexion to 30 degrees.  Additionally, the examiner noted decreased ROM findings following repetitive use testing, which was manifested by forward flexion to 28 degrees.  While the examiner noted pain during all ROM testing, she additionally found that pain did not result in additional functional loss.  Accordingly, in regards to ROM testing, the Board finds the February 2016 VA examination adequate for rating purposes.  

The Board also notes that both the September 2011 and February 2013 VA examinations noted pain beginning at 20 degrees and 30 degrees respectively.  Therefore, while inadequate for rating purposes, when looking at where painful motion began, both examination reports support a finding that the Veteran's lumbar spine disability was manifested by forward flexion 30 degrees or less.  Therefore, based on the General Rating Formula for Diseases and Injuries of the Spine, the Board finds that an initial 40 percent evaluation is warranted.  

With regard to both periods on appeal, the Board notes that a 40 percent disability rating represents the highest available rating based on LOM under the General Rating Formula for Diseases and Injuries of the Spine.  Therefore, based on ROM findings, the Veteran is currently in receipt of the highest rating available.  The Board has considered higher ratings during both periods on appeal; however, the evidence of record establishes that the Veteran's lumbar spine disability has not been manifested by ankylosis.  Therefore, based on the General Rating Formula for Diseases and Injuries of the Spine, the Board finds that a rating in excess of 40 percent during both periods on appeal is not warranted.  

The Board has also considered ratings pursuant to IVDS during both periods on appeal.  Initially, the Board notes that the evidence of record prior to February 23, 2016 does not indicate any incapacitating episodes having a total duration of more than two weeks during the previous 12 months.  Accordingly, prior to February 23, 2016, the record does not support a rating in excess of 10 percent disabling based on the Formula for Rating IVDS Based on Incapacitating Episodes.

During the February 2016 VA examination, the Veteran asserted that he required at least six weeks of prescribed bed rest during the past 12 months.  The examiner noted that there was no documentation of prescribed bed rest.  Additionally, the VA examination report does not show the Veteran reported being prescribed bed rest, but only that he was "advised several times" by his civilian doctor to rest.  

As noted above, the Board remanded this case in July 2016 to provide the Veteran another opportunity to provide evidence in support of his assertion as to prescribed bed rest.  However, a review of the medical evidence submitted by the Veteran, and the VA medical records added to the claims file since the July 2016 Remand does not evidence any prescribed bed rest.  Moreover, during the November 2016 VA examination, five months following the February 2016 examination, the Veteran reported IVDS requiring bed rest having a total duration of less than 6 weeks.  Therefore, even if the Board were to consider the Veteran's lay statements as to prescribed bed rest, the Veteran has been shown to be an unreliable historian in this regard.  Accordingly, absent documentation showing prescribed bed rest, the Board finds that the competent evidence of record does not show incapacitating episodes having a total duration of at least 6 weeks which would warrant a higher 60 percent disability rating.

The Board has considered assigning higher disability ratings pursuant to 38 C.F.R. § 4.40 and 4.45 during both periods on appeal.  The Board acknowledges the Veteran's reported complaints of pain and painful motion.  However, the Board finds that the rating criteria are intended to take into account functional limitations and that painful motion is already contemplated by the currently assigned 40 percent ratings.  Therefore, the provisions of 38 C.F.R. §§ 4.40, 4.45, could not provide a basis for a higher evaluation.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that in rating limitation of motion outside of the context of DC 5003, painful motion alone may not be deemed limitation of motion).  As such, there is no basis for the assignment of additional disability due to pain, weakness, fatigability, or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

Lastly, with regard to symptoms of radiculopathy, the Board notes that an April 2017 rating decision granted separate 20 percent disability ratings for bilateral radiculopathy effective November 7, 2016.  

Accordingly, in providing the benefit-of-the doubt, the Board concludes that a 40 percent, but no higher, disability rating is warranted prior to February 23, 2016 for the Veteran's lumbar spine disability, and that claim is granted.  Additionally, the Board concludes that the preponderance of the evidence is against the assignment of a disability rating in excess of 40 percent as of February 23, 2016.  As the preponderance of the evidence is against that portion of the claim, the benefit-of-the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990). 

Extraschedular Consideration

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

The Board finds that referral for extraschedular consideration is not warranted.  The evidence of record shows that, throughout the period on appeal, the Veteran's lumbar spine disability was adequately contemplated by the regular schedule rating criteria.  As to the Veteran's ratings on appeal, and as noted above, evaluations in excess of those assigned are provided for certain manifestations of the Veteran's service-connected lumbar spine disability, but the medical evidence reflects that those manifestations were not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's lumbar spine disability during the entire period on appeal.  The primary symptoms of the Veteran's lumbar spine disability include limited ROM and pain on movement.  When comparing the manifestations of the Veteran's lumbar spine disability with the symptoms contemplated by the rating schedule, the Board finds the Veteran's experiences are contemplated by the evaluations assigned. 

Consequently, the Board finds that referral for extraschedular consideration is not required.  Therefore, there is no need to consider the downstream consideration of whether there was marked interference with the Veteran's employment or frequent hospitalizations.  38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

Finally, the Board notes that the Veteran is already in receipt of a TDIU.  Therefore, the Board need not consider whether an implied claim for a total disability rating based on unemployability has been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

						(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial 40 percent disability rating, but not higher, prior to February 23, 2016 for lumbar spine disability is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to a rating in excess of 40 percent disability as of February 23, 2016 for lumbar spine disability is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


